       Case: 1:17-cv-07132 Document #: 138 Filed: 12/17/19 Page 1 of 8 PageID #:1291




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

DORIAN LINNEAR, AND ALL OTHERS
SIMILARLY SITUATED,

            Plaintiff,                                    Civil Action No. 1:17-cv-07132

v.                                                        Honorable Rebecca R. Pallmeyer

ILLINICARE HEALTH PLAN, INC. &
CENTENE MANAGEMENT COMPANY,
LLC,

           Defendants.

      ORDER GRANTING FINAL APPROVAL OF SETTLEMENT AGREEMENT FOR
      CLASS AND COLLECTIVE ACTION CLAIMS AND ENTERING PARTIAL FINAL
                  JUDGMENT PURSUANT TO FED. R. CIV. P. 54(b)

           This Court, having granted preliminary approval of the Parties’ Settlement Agreement for

 Class and Collective Action Claims (ECF No. 134), having reviewed Plaintiffs’ Unopposed

 Motion for Final Approval of Settlement Agreement for Class and Collective Action Claims and

 supporting exhibits submitted by Plaintiffs, as well as the Parties’ presentation at the Final

 Approval Hearing, and otherwise being fully informed, the Court finds and orders as follows 1:

           1.     The Court finds that it has personal jurisdiction over all members of the Settlement

 Class and that it has subject matter jurisdiction over all claims being settled and to approve the

 Settlement Agreement and all exhibits thereto.          This Partial Final Judgment adopts and

 incorporates the Settlement Agreement, the terms defined therein, and all exhibits thereto.

           2.     The Court finally approves the Settlement Agreement and the Settlement of the

 Rule 23 Settlement Class Members’ claims as fair, reasonable and adequate. The Settlement of the




 1
     All capitalized terms are defined in the Parties’ Settlement Agreement. See ECF No. 109-1.
   Case: 1:17-cv-07132 Document #: 138 Filed: 12/17/19 Page 2 of 8 PageID #:1292




Opt-In Plaintiffs’ claims is approved as a fair, equitable, and reasonable resolution of a bona fide

dispute in this contested litigation. The Settlement was reached pursuant to arm’s-length

negotiations between the Parties after substantial informal discovery, and has the support of

Settlement Class Counsel and Counsel for Defendants, all of whom have significant experience

representing parties in complex class actions. The Settlement is consistent and in compliance with

all requirements of the law, and in the best interest of each of the Parties and the members of the

Settlement Class.

       3.      The formula for allocation of settlement payments set forth in the Settlement

Agreement is approved as a fair, equitable, and reasonable measure for calculating and distributing

the settlement payments to Named Plaintiffs, Rule 23 Settlement Class Members, and Opt-in

Plaintiffs. The relief with respect to the Settlement Class is adequate, as to the individual members

of the Settlement Class relative to each other and as a whole.

       4.      The Court finds that the Settlement Class certified in its September 9, 2019 Order

(ECF No. 134) satisfies the requirements of Rule 23(a) and is maintainable under Rule 23(b)(3)

for purposes of settlement of this action. The Settlement Class includes:

            a. FLSA Opt-In Plaintiffs. All “opt-in” Plaintiffs who have filed consent to
               join forms and have not withdrawn them as of the date specified in the
               Settlement Notice, excluding the approximately 20 Opt-In Plaintiffs
               employed by Defendants in a Care Manager (RN) position (or similar care
               management position whose job description required an RN license) (“Opt-
               In Plaintiffs”); and

            b. Illinois Rule 23 State Law Settlement Class. An Illinois Rule 23 State
               Law Settlement Class consisting of all individuals who are not FLSA Opt-
               In Plaintiffs who are or were employed by Defendants in Illinois as exempt
               Program Specialists or exempt Behavioral Case Managers (or similar
               exempt care coordinator position whose job description did not require an
               RN license), at any time during the period from October 3, 2014 to
               September 29, 2018, who do not timely opt out of the Settlement within the
               time specified in the Settlement Notice (“Rule 23 Settlement Class
               Members”).


                                                 2
   Case: 1:17-cv-07132 Document #: 138 Filed: 12/17/19 Page 3 of 8 PageID #:1293




The Settlement Class Members are identified on Exhibit A of the Settlement Agreement. The

Settlement Class does not include the one individual who requested to be excluded from the Rule

23 Settlement Class, identified in Exhibit 3 to the Declaration of Caroline Barazesh.

       5.      The Notices of Class Action Settlement (“Settlement Notice”) sent to the members

of the Settlement Class via First Class Mail were the best notices practicable under the

circumstances and adequately informed the Settlement Class Members of the nature of the action,

the definition of the Settlement Class, the claims and defenses, the terms of the Settlement

Agreement, their estimated recovery if the Settlement was approved, the process available to them

to obtain monetary relief, their right to request exclusion from the Settlement and pursue their own

remedies, their opportunity to file written objections and to appear and be heard at the Hearing on

Final Approval regarding the approval of the Settlement Agreement, and the binding effect of a

judgment on Settlement Class Members. The Settlement Notice also adequately informed the

Settlement Class Members of additional resources available for further information, including the

telephone number of Settlement Class Counsel and the Settlement Administrator from whom

Settlement Class Members could access additional information and documents regarding the case

and settlement. The Court finds that the Settlement Notice provided satisfied the requirements of

Rule 23(c)(2)(B) and Rule 23(e)(1) and all requirements of due process.

       6.      As identified in the declaration of Caroline Barazesh, Settlement Administrator, the

Court finds that only one Settlement Class Member excluded herself from the Settlement following

the issuance of the Settlement Notice and only one Settlement Class Member objected to the

Settlement. The minute number of any objections to the Settlement by Settlement Class Members

likewise supports approval of the Settlement. In addition, the litigation was settled after substantial




                                                  3
   Case: 1:17-cv-07132 Document #: 138 Filed: 12/17/19 Page 4 of 8 PageID #:1294




informal discovery which allowed the Parties to evaluate the merits of the case, potential damages,

and the probable course of future litigation, and thus warrants approval of the Settlement.

       7.      The Court finds that Plaintiff and Settlement Class Counsel adequately represented

the Settlement Class for the purpose of entering into and implementing the Settlement.

       8.      The Court has considered the objection submitted by a single class member, who

could have, but did not, opt out of the Settlement Agreement. The court overrules those objections.

First, the court is satisfied that the submissions in support of the Agreement provide an adequate

explanation of the recovery calculations. The objector’s preference for a different formula for

distribution of settlement funds does not lead the court to conclude that the agreed-upon formula

is unreasonable. The court believes it would be improper to reduce the recovery to class members

who were not among the Opt-In group, and that characterizing the recovery as non-wage income

would be inaccurate and potentially fraudulent.

       9.      The Court directs the Parties and their counsel to implement and consummate the

Settlement Agreement in accordance with its terms and provisions.

       10.     The Settlement Agreement is binding on all Participating Settlement Class

Members, as defined in the parties’ Settlement Agreement. The Court adjudges that Plaintiff and

the Participating Settlement Class Members have fully, finally, and conclusively compromised,

settled, discharged, dismissed, and released any and all Released Claims against Defendants and

the Released Parties, as further provided in Section III.3 of the Settlement Agreement.

       10.     The Court approves the Service Award of $5,000 to Named Plaintiff Linnear. This

Service Award recognizes the Named Plaintiff’s service to the Settlement Class, including time

and effort spent conferring with Settlement Class Counsel, filing and pursuing the Action,

producing documents, participating in the mediation and resolving the Action on behalf of all Opt-



                                                  4
   Case: 1:17-cv-07132 Document #: 138 Filed: 12/17/19 Page 5 of 8 PageID #:1295




In Plaintiffs and Rule 23 Settlement Class Members. This service award is consistent with those

approved by other courts in the Northern District of Illinois for similar activities. See Briggs v.

PNC Fin. Servs. Grp., Inc., 2016 WL 7018566, *2 (N.D. Ill. Nov. 29, 2016) (approving $12,500

service award to two plaintiffs in FLSA settlement for a total of $25,000 in service awards);

Castillo v. Noodles & Company, 2016 WL 7451623 (N.D. Ill. Dec. 23, 2016) (approving $10,000

service award to four plaintiffs in FLSA settlement for a total of $40,000 in service awards).

       11.     The Court grants Settlement Class Counsel’s request for attorney’s fees in the

amount of $875,000.

       12.     The attorneys’ fees provisions of the Fair Labor Standards Act, 29 U.S.C. § 216(b),

(“FLSA”), and the Illinois Minimum Wage Law, 820 ILCS 105/12, (“IMWL”), exist to enable

plaintiffs to employ reasonably competent lawyers without cost to themselves if they prevail and,

thereby, to help ensure enforcement of the substantive provisions of the FLSA and the IMWL. 29

U.S.C. § 216(b) (“The court in such action shall, in addition to any judgment awarded to the

plaintiff or plaintiffs, allow a reasonable attorney’s fee to be paid by the defendant, and costs of

the action.”); 820 ILCS 105/12 (“If any employee is paid by this employer less than the wage to

which he is entitled under the provisions of this Act, the employee may recover in a civil action

the amount of any such underpayments together with costs and such reasonable attorney’s fees

and may be allowed by the Court”).

       13.     Settlement Class Counsel seek thirty-five percent of the Gross Settlement Fund as

their attorneys’ fees. Settlement Class Counsel’s request is consistent with the market in the

Northern District of Illinois. See Taubenfeld v. AON Corp., 415 F.3d 597, 599 (7th Cir. 2005)

(citation omitted).

       14.     This Court has held that one-third to thirty-five percent of a common fund is an



                                                 5
   Case: 1:17-cv-07132 Document #: 138 Filed: 12/17/19 Page 6 of 8 PageID #:1296




appropriate attorneys’ fee award in class action settlements, including in wage and hour

settlements. See, e.g., Koszyk v. Country Fin. a/k/a CC Servs., Inc., 2016 WL 5109196, at *3 (N.D.

Ill. Sept. 16, 2016) (granting request for one-third of the settlement fund for attorneys’ fees plus

costs); Taubenfeld, 415 F.3d at 599-600 (noting class actions in the Northern District of Illinois

have awarded fees of 30-39% of the settlement fund); Gaskill v. Gordon, 160 F.3d 361, 362-63

(7th Cir. 1998) (affirming award of 38% of fund); In re Dairy Farmers of Am., Inc., 80 F. Supp.

3d 838, 842 (N.D. Ill. 2015) (awarding fees of one-third common fund); Goldsmith v. Tech.

Solutions Co., 1995 WL 17009594, *7-8 (N.D. Ill. Oct. 10, 1995) (same and noting that “where

the percentage method is utilized, courts in this District commonly award attorneys’ fees equal to

approximately one-third or more of the recovery”); see also 3 Alba Conte et al., Newberg on Class

Actions § 14.6 (4th ed. 2002) (“[F]ee awards in class actions average around one-third of the

recovery[.]”).

       15.       Settlement Class Counsel’s requested fee is also reasonable in light of the

significant risks of nonpayment that they faced. At the outset of the litigation, Settlement Class

Counsel took “on a significant degree of risk of nonpayment” in agreeing to represent the Named

Plaintiff. Taubenfeld, 415 F.3d at 600 (approving of district court’s reliance on this factor in

evaluating attorneys’ fees). These counsel took this case on a contingent basis, meaning that there

was a strong risk that they would not be paid. See Sutton v. Bernard, 504 F.3d 688, 693-94 (7th

Cir. 2007) (“We recognized [in an earlier case] that there is generally some degree of risk that

attorneys will receive no fee (or at least not the fee that reflects their efforts) when representing a

class because their fee is linked to the success of the suit.”). Plaintiff’s Counsel also faced

significant legal hurdles in establishing certification and proving liability. As the Seventh Circuit

has noted, Plaintiff’s Counsel “could have lost everything” they invested. Matter of Cont’l Ill. Sec.



                                                  6
   Case: 1:17-cv-07132 Document #: 138 Filed: 12/17/19 Page 7 of 8 PageID #:1297




Litig., 962 F.2d 566, 570 (7th Cir. 1992) (Posner, J.).

       16.     Nor will Settlement Class Members be required to provide a general release in order

to participate in the Settlement. As a result, any claim a Settlement Class Member may have other

than those asserted or related to this lawsuit remain unaffected. The absence of a general release

exemplifies the results achieved for the Settlement Class. See Ramah Navajo Chapter v. Babbitt,

50 F. Supp. 2d 1091, 1103-04 (D.N.M. 1999) (noting that the limited, rather than general, nature

of the release as further evidence of an exceptional result in favor of class members).

       17.    Settlement Class Counsel’s request for reimbursement of $12,555.99 in actual out-

of-pocket expenses incurred in prosecuting this case, including costs for court fees, electronic

research, postage and courier fees, photocopies, and the fees of the private mediator, is granted.

The Court finds these costs to be reasonably incurred.

       18.     The Settlement Administrator shall be paid a reasonable sum from the Gross

Settlement Fund, currently estimated at $10,140.99, for the services provided in connection with

the administration of the Settlement.

       19.     Neither this Partial Final Judgment nor any aspect of this Settlement is to be offered

as evidence of, or construed or deemed as an admission of, liability, culpability, negligence, or

wrongdoing on the part of Defendants or their employees or agents. Without limiting the

generality of the foregoing, nothing about this Partial Final Judgment or the Settlement shall be

offered or construed as an admission or evidence of the propriety or feasibility of certifying a class

in this lawsuit or any other action for adversarial, rather than settlement, purposes.

       20.     The Parties are hereby authorized, without further approval from the Court, to agree

to and adopt such amendments, modifications, and expansions of the Settlement Agreement and

all exhibits thereto as (i) are consistent in all material respects with this Partial Final Judgment,



                                                  7
   Case: 1:17-cv-07132 Document #: 138 Filed: 12/17/19 Page 8 of 8 PageID #:1298




and (ii) do not limit the rights of the Settlement Class Members.

       21.      The Court hereby DISMISSES WITH PREJUDICE all claims of Participating

Settlement Class Members, including all individual, collective, and class claims presented thereby,

with each party to bear his, her, or its own fees and costs, except as set forth herein. The claims

of the Rule 23 Settlement Class Member who excluded herself from participating in the settlement,

as identified herein, are dismissed without prejudice.

       22.      Pursuant to Federal Rule of Civil Procedure 54(b), the Court hereby enters

PARTIAL FINAL JUDGMENT as to all claims of the Settlement Class Members. The Court

expressly determines that there is no just reason to delay. Immediate appealability of this Partial

Final Judgment is necessary and desirable because the Parties’ Settlement Agreement requires

expiration of the appeals period before payments to the Participating Settlement Class Members

will be made.

       23.      This Court retains exclusive jurisdiction to enforce the Settlement Agreement,

including disbursement of the Gross Settlement Fund.



                                              ENTER:




12/17/19                                      ______________________________________
                                              Rebecca R. Pallmeyer
                                              United States District Judge




                                                 8
